      Case 3:19-cr-04057-GPC Document 39 Filed 05/26/20 PageID.302 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 3:19-CR-4057-GPC
12                                      Plaintiff,       ORDER DENYING MOTION TO
     v.                                                  MODIFY DEFENDANT’S
13
                                                         CONDITIONS OF RELEASE
14   EDGAR RODOLFO COTA,
                                      Defendant.         [ECF No. 36.]
15
16
17         This Order addresses Defendant Edgar Rodolfo Cota’s third motion to amend the
18   conditions of his release. (ECF No. 36.) Having reviewed Defendant’s motion, the
19   Government’s response, and the record in this case, the Court elects to proceed without a
20   hearing and DENIES Defendant’s motion.
21         I.     Procedural Background
22         Defendant Edgar Rodolfo Cota was arrested on September 17, 2019 and charged
23   with the importation of 103 kilograms of methamphetamine. (ECF Nos. 1, 14.) At Mr.
24   Cota’s Initial Appearance before Magistrate Judge F. A. Gossett III on September 23, 2019,
25   the Government moved for a $40,000 personal appearance bond to be secured by two
26   financially responsible adults, with a 10 percent cash deposit. (ECF No. 28 at 4.) Following
27   the recommendation of Probation and the Defendant, the Magistrate Judge entered a
28   $20,000 personal appearance bond, to be secured by the signatures of two financially

                                                     1
                                                                                  3:19-CR-4057-GPC
      Case 3:19-cr-04057-GPC Document 39 Filed 05/26/20 PageID.303 Page 2 of 6



 1   responsible adults, and with a $2,000 deposit for Defendant. (ECF No. 10.)
 2         On April 9, 2020, Defendant filed a motion requesting that the Court lower the bond
 3   conditions to a $5,000 cash or corporate surety bond, to be paid by The Bail Project. (ECF
 4   No. 29.) Magistrate Judge Barbara Lynn Major denied the request, noting that Defendant
 5   did not identify someone to sign a bond, address the § 3142(g) factors, or demonstrate any
 6   risk factors making Defendant more susceptible to COVID-19. (ECF No. 30.)
 7         On April 20, 2020, Defendant filed a second motion requesting that the Court modify
 8   the bond conditions to allow for a $15,000 personal appearance bond secured by one
 9   financially responsible and related adult and a $5,000 cash deposit from The Bail Project.
10   (ECF No. 31.) The Government opposed the motion the following day. (ECF No. 32.)
11   Defendant offered only one surety, despite “strong family ties to Southern California,” and
12   relied on the Bail Project to post the cash deposit. (ECF No. 33.) Consequently, on April
13   28, 2020, Magistrate Judge Barbara Lynn Major denied the motion again. (Id.)
14         On May 4, 2020, Defendant filed the instant motion seeking, for a third time, to
15   modify the conditions of his release. (ECF No. 36.) On May 11, 2020, the Government
16   filed a response. (ECF No. 38.) Having reviewed the above-cited papers as well as the
17   record in this case, the Court elects to proceed without a hearing on the motion for review
18   of conditions of release and DENIES the motion for review of conditions of release.
19         II.    Applicable Standards
20         18 U.S.C. § 3145(a) provides “[i]f a person is ordered released by a magistrate judge,
21   . . . the person may file, with the court having original jurisdiction over the offense, a
22   motion for amendment of the conditions of release. The motion shall be determined
23   promptly.” A district judge reviews a magistrate judge’s detention order de novo. United
24   States v. Koenig, 912 F.2d 1190, 1192-93 (9th Cir. 1990). The Court may decide the motion
25   on the papers and documents before the Court without a hearing. United States v. Martinez-
26   Tomas, No. 20-50095 (9th Cir. April 30, 2020); United States v. Dodd, No. 20-cr-0016,
27   2020 WL 1547419, at *1 (D. Minn. Apr. 1, 2020); United States v. Martin, No. PWG-19-
28   140-13, 2020 WL 1274857 (D. Md. Mar. 17, 2020) (no requirement to hold a hearing on

                                                  2
                                                                                  3:19-CR-4057-GPC
      Case 3:19-cr-04057-GPC Document 39 Filed 05/26/20 PageID.304 Page 3 of 6



 1   request for reconsideration of order of detention). The Court finds that this matter is
 2   suitable for determination without a hearing.
 3         III.   § 3142(g) Analysis
 4         First, the Court recognizes that the COVID-19 pandemic presents significant public
 5   health concerns. It has proven to be particularly deadly for certain groups without regard
 6   to age or prior physical condition. It appears to affect certain racial and ethnic groups more
 7   than others. Without a vaccine, attempts to contain the spread of COVID-19 have turned
 8   to social distancing and wearing masks. Given the nature of detention facilities, social
 9   distancing has been difficult to practice in these facilities.
10         The Court finds that it is appropriate to take into account the risks of harm to
11   detainees created by COVID-19 and the psychological impact on pretrial detainees. The
12   COVID-19 pandemic does not, however, require that all pretrial detainees be released on
13   bail or on their own recognizance. Ultimately, the Court is required to conduct an
14   individualized analysis under the Bail Reform Act. See United States v. Villegas, No. 2:19-
15   cr-568-AB, __F. Supp. 3d __, 2020 WL 1649520, at *2 (C.D. Cal. Apr. 3, 2020) (“No
16   matter the heightened risks intrinsic to prison populations as a matter of public health, the
17   Court has no authority as a matter of law to permit pretrial release under the Bail Reform
18   Act just because of the current pandemic’s generic risks.”).
19         Under 18 U.S.C. § 3142(g), the Court’s individualized analysis considers the
20   following factors in determining whether to grant release:
21                1. Nature and Seriousness of the Offense.
22         Mr. Cota is charged with a drug offense which carries a mandatory minimum term
23   of ten years and a statutory maximum term of life in prison. See 21 U.S.C. § 952(b)(1). The
24   charge creates a rebuttable presumption “that no condition or combination of conditions
25   will reasonably assure the appearance of the person as required and the safety of the
26   community.” 18 U.S.C. § 3142(e)(3). Hence, though the Government has extended a 5-
27   year mandatory minimum offer and Defendant believes he is safety-valve eligible, (ECF
28   No. 36 at 5–6), the charge remains a serious offense and carries significant possible

                                                    3
                                                                                    3:19-CR-4057-GPC
      Case 3:19-cr-04057-GPC Document 39 Filed 05/26/20 PageID.305 Page 4 of 6



 1   penalties. Consequently, this factor weighs against the Defendant.
 2                2. Weight of the Evidence Against the Defendant.
 3         Defendant is alleged to have been the driver of a car containing methamphetamine
 4   and to have associated “with a methamphetamine recrystallization lab in Texas.” (ECF No.
 5   38 at 4.) This factor, thus, weighs against the Defendant. Nonetheless, while the weight of
 6   the evidence may be strong, it is the “least important of the various factors” in the Court’s
 7   analysis. United States v. Motamedi, 767 F.2d 1403, 1408 (9th Cir. 1985).
 8                3. Defendant’s History and Characteristics
 9                       a. Family and Community Ties.
10         Mr. Cota has extended family in the United States, including a brother in Las Vegas,
11   Nevada as well as an aunt and cousins in Southern California. (ECF No. 36 at 6.) Mr.
12   Cota’s minor children currently live in Mexico with their grandmother. (Id.) Mr. Cota’s
13   extended family members are unable to serve as sureties given their financial
14   circumstances, though they remain in contact with him and intend to support him
15   financially if released. (Id.) This factor thus weighs slightly in Mr. Cota’s favor, though the
16   Court recognizes that his connections to the country of Mexico, namely, his children,
17   provide an incentive for him to flee.
18                       b. Physical and Mental Condition
19         Mr. Cota, a man of 29 years of age, does not have a health condition that puts him
20   at a high risk of suffering serious complications were he to contract COVID-19. (ECF No.
21   at 7.) Thus, Mr. Cota’s health, age, and medical record as known to the Court do not weigh
22   in favor of a modification of his conditions at this time.
23                       c. Financial Resources and/or Employment.
24         Mr. Cota has worked in Georgia, Nevada, and Oklahoma buying and selling cars.
25   (ECF No. 36 at 7.) However, he does not have significant financial resources. Instead, were
26   he released, Mr. Cota’s extended family would financially assist him and providing
27   housing for him in Azusa, California. (Id.) This factor is neutral.
28   ///

                                                    4
                                                                                    3:19-CR-4057-GPC
      Case 3:19-cr-04057-GPC Document 39 Filed 05/26/20 PageID.306 Page 5 of 6



 1                      d. Drug abuse.
 2         Mr. Cota stated after his arrest that he smoked marijuana the day before his arrest.
 3   (ECF No. 38 at 4.) No other evidence has been referenced to suggest Mr. Cota has a more
 4   significant substance abuse issue. This factor weighs somewhat against the Defendant.
 5                      e. Criminal History.
 6         Mr. Cota has a misdemeanor conviction for domestic battery from 2016. (ECF No.
 7   36 at 8.) This factor weighs against the Defendant.
 8                      f. Record of Prior Appearances.
 9         Mr. Cota has a 2017 failure to appear. (ECF No. 36 at 8.) Defendant represents that
10   he “cleared this failure to appear” in 2018. (Id.) This factor weighs against the Defendant.
11                      g. Danger to Any Person or the Community.
12         Defendant is charged with the importation of methamphetamine. While this is a non-
13   violent offense, the weight of the charge – approximately 102 kilograms – troubles the
14   Court. (ECF Nos. 1, 14.) As noted, Defendant also has a conviction for domestic violence
15   from 2016. (ECF No. 36 at 8.) Consequently, this factor weighs against the Defendant.
16         IV.    Decision
17         The above review of factors reveals that Magistrate Judge Major correctly twice
18   denied Defendant’s motions to modify his conditions of bail.
19         On one hand, Mr. Cota has some connections to the community here who would
20   provide housing upon his release and who, though interested in supporting him, cannot
21   provide for his bail given their financial circumstances. On the other hand, Mr. Cota has
22   been charged with a serious offense that carries a ten-year minimum sentence. He was also
23   convicted for domestic violence in 2016 and, during the pendency of that prosecution,
24   failed to appear at least once for a court appointment. Mr. Cota also has minor children
25   who reside currently in Mexico. Lastly, at 29 years of age, Mr. Cota does not display any
26   medical factors that would put him at risk of serious complications were he to contract
27   COVID-19. Consequently, as neither Defendant nor his family are prepared to secure a
28   bond with their own cash or property, the proposed $15,000 personal appearance bond

                                                  5
                                                                                  3:19-CR-4057-GPC
      Case 3:19-cr-04057-GPC Document 39 Filed 05/26/20 PageID.307 Page 6 of 6



 1   secured by two financially responsible adults, with a $5,000 cash deposit from The Bail
 2   Project, is insufficient to create an incentive for Defendant to return to Court to face
 3   prosecution in this case.
 4         The Court finds that given the seriousness of the offense, Defendant’s ties to Mexico,
 5   and Defendants’ prior conviction and failure to appear, the proposed personal appearance
 6   bond will not assure the attendance of Defendant at all future court hearings. The Court
 7   DENIES the motion to set conditions of release proposed by the Defendant without
 8   prejudice. In the event that Defendant can offer a set of conditions of release that includes
 9   residing in the State of California, and which requires Defendant or his family to put
10   forward a reasonable portion of the cash deposit, the Court is prepared to reconsider a
11   renewed motion for review of conditions of release.
12         IT IS SO ORDERED.
13         Dated: May 26, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   6
                                                                                   3:19-CR-4057-GPC
